Citation Nr: 0910786	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-01 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

The propriety of the special apportionment of the Veteran's 
monthly compensation benefits in the amount of $200 to his 
spouse and dependent children beginning on December 8, 2005.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had verified active duty from January 2000 to 
January 2003 with prior active service of four years.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 decision of the RO in Nashville, 
Tennessee that granted a special apportionment of the 
Veteran's benefits in the amount of $200 per month to his 
spouse and dependent children.  

The control of the case was subsequently transferred to the 
RO in Columbia, South Carolina.  

In September 2008, the Board remanded the case for further 
evidentiary development.  

In a July 2008 letter, the Veteran's spouse was advised that 
her special apportionment of his compensation benefits had 
been terminated, effective on December 1, 2007.  


FINDINGS OF FACT

1.  The Veteran's award of VA compensation payments includes 
an amount specified for support of his spouse and two 
dependent children.  

2.  Due to the Veteran's failure to provide complete 
financial information in a timely manner, the special monthly 
apportionment of $200 from his VA compensation benefits for 
support of his estranged spouse and dependent children 
beginning on December 8, 2005 cannot be found to have 
resulted in undue financial hardship for him or otherwise to 
have been inconsistent with his special needs.  


CONCLUSION OF LAW

The special apportionment of the Veteran's service-connected 
disability compensation benefits to his spouse and two 
dependent children beginning on December 8, 2005 was proper 
under the law.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§ 3.451 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

However, an applicant for apportionment is "not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55."  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  
Accordingly, a reasonable interpretation is that VCAA does 
not apply to decisions regarding how benefits are paid and 
thus, under the reasoning in Sims, VCAA would not appear to 
be applicable to apportionment adjudications.  

The Board observes that a claim for an apportionment is a 
"contested claim," and is subject to the special procedural 
regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 
19.102 (2008).  The applicable contested claims procedures 
were followed in this case.  The RO provided the relevant 
parties with notices and determinations related to the 
contested claim, and advised the parties of the applicable 
law and regulations.  


Analysis

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451 (2008).  
Ordinarily, an apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him, 
whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451 (2008).  

A second type of apportionment is a special apportionment 
which may be paid under the circumstances described in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451 (2008).  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  38 
C.F.R. § 3.451 (2008).  

The special apportionment was designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a general apportionment, 
but special circumstances exist which warrant giving 
dependents additional support.  See, e.g., Vet. Reg. No. 
6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 
6(c), 4 (June 1934).  

The Veteran is currently service connected for residuals of 
lumbar strain (10 percent), tinnitus (10 percent), residuals 
of a left knee strain (10 percent), residuals of a left hip 
strain (10 percent), and residuals of a right shoulder strain 
(10 percent).  His combined evaluation is 40 percent.  

The Veteran's monthly compensation payments amount to $605 
and include an additional amount for a spouse and two 
dependent children.  

In December 2005, the Veteran's spouse requested an 
apportionment of the Veteran's compensation benefits on 
behalf of her and the Veteran's two children.  She reported 
that the Veteran did not currently make regular support 
payments, that she had no income other than public assistance 
and food stamps in the amount of $578 per month, and that she 
and the children were homeless.  In addition to his VA 
compensation benefits, the Veteran was reported to receive 
$2200 per month in take home pay.  

The Veteran did not respond to a request for information 
related to his household income and expenses.  Thereafter, a 
special apportionment in the amount of $200 per month was 
awarded to the Veteran's spouse, effective on 
December 8, 2005, because there was no evidence that such 
payment would cause the Veteran an undue financial hardship.  

The Veteran appealed this determination in September 2006 and 
submitted evidence that the children had been residing with 
him from mid-July 2006 (and enrolled in schools in his 
community) and that he had sent support payments to his 
spouse that averaged approximately $175 per week for the 
period from February 2006 to May 2006.  

In an October 2006 Report of Contact, the Veteran's spouse 
indicated that he had returned the children to her custody in 
October 2006.  

In a March 2008 statement, the Veteran reported that the 
children were again residing with him and had been with him 
since October 2007.   

In a July 2008 letter, the Veteran's spouse was informed that 
the apportionment was being terminated effective December 1, 
2007 since the children were no longer in her custody.  

In September 2008, the Board remanded the case so that the 
Veteran could provide necessary financial information and to 
ascertain whether he and his spouse had entered into a formal 
separation agreement and had agreed who would have custody of 
the children.  No response was received and the case was 
returned to the Board.  

The Veteran has been afforded several opportunities to 
present complete financial information in order to show that 
the monthly $200 apportionment of his VA compensation 
benefits beginning on December 8, 2005 was not proper.  He 
did not present the necessary financial evidence.  Moreover, 
as noted, the payments have since been terminated since he 
currently has custody of the children.  

As such, the Board cannot find on this record that the 
monthly $200 apportionment of the Veteran's VA compensation 
benefits beginning on December 8, 2005 was not proper or 
otherwise resulted in an undue financial hardship for him.   


ORDER

The special apportionment of the Veteran's monthly 
compensation benefits for support of his estranged spouse and 
dependent children beginning on December 8, 2005 was proper.  
The appeal to this extent is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


